ORDER

PER CURIAM.
Appellant, L.T.C. (“father”), appeals the judgment of the Circuit Court of Scotland County terminating his parental rights with regard to his children, J.N.C. and Y.C.C. We affirm.
We have reviewed the briefs, the legal file, and the transcript, and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision is attached, solely for the use of the parties involved.